Order entered November 22, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00969-CV

   BRIGETTA D'OLIVIO A/K/A BRIGETTA ALIX ANDERSON, ALIX
                    BRIGETTA, Appellant

                                       V.

                 HILARY THOMPSON HUTSON, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-04855-2019

                                    ORDER

      On September 19, 2022, appellant Brigetta D’Olivio a/k/a Brigetta Alix

Anderson, Alix Brigetta, filed a motion for reconsideration and motion to transfer

this case to one of the Houston courts of appeals. On September 27, pursuant to

the procedure set forth in Miles v. Ford Motor Company, 914 S.W.2d 135, 137 n. 2

(Tex. 1995) (per curiam), this Court referred the portion of appellant’s motion

requesting a transfer to the Texas Supreme Court for determination. On our own

motion, we abated the case pending the supreme court’s resolution of the transfer
issue.    On November 21, 2022, the Texas Supreme Court denied appellant’s

request for transfer.   Accordingly, we now LIFT THE ABATEMENT and

REINSTATE the case.


         This Court denied appellant’s motions for rehearing and for en banc

reconsideration on September 13, 2022. In denying appellant’s motions, we did

not modify our judgment, vacate our judgment, render a new judgment, or issue a

new opinion.     Appellant’s September 19, 2022 motion for reconsideration is,

therefore, not authorized by the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 49.4. A motion for reconsideration not authorized by the rules is a nullity.

Mapco, Inc. v. Forrest, 795 S.W.2d 700, 702 (Tex. 1990).          Accordingly, we

DISMISS appellant’s motion for reconsideration.


                                             /s/   AMANDA L. REICHEK
                                                   JUSTICE